COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 U.S. Bank Trust, N.A., as Trustee for                           No. 08-20-00101-CV
 LSF8 Master Participation Trust,                 §
                                                                    Appeal from the
                  Appellant,                      §
                                                               County Court at Law No. 7
 v.                                               §
                                                               of El Paso County, Texas
                                                  §
 The Freedom Indeed Foundation, Inc.,                           (TC# 2017-CCV00586)
                                                  §
                  Appellee.
                                             §
                                           ORDER

       The Court reinstates the appeal as it appears that Mr. Joshua Spencer will remain counsel

for the Appellee. Further, I have this day filed the Appellee’s brief. ORAL ARGUMENT WAS

WAIVED.

       IT IS SO ORDERED this 9th day of September, 2020.

                                             PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.